Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE 

1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the apparatus comprising: 
a plurality of bitwise multipliers, a bitwise multiplier of the plurality of bitwise multipliers to multiply a binary synapse weight value of a neural network by a binary activation state value of a neuron of the neural network; 
a plurality of majority voters, a majority voter of the plurality of majority voters to receive outputs of a first group of bitwise multipliers and to generate a majority result to indicate whether a majority of the outputs of the first group of bitwise multipliers are set to a first binary value or a second binary value; and 
a first plurality of reconfigurable connections coupled to outputs of the plurality of bitwise multipliers and inputs of the plurality of majority voters features as recited in independent claim 1. Similar language is used in other independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited references are art of interest.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182